                                                                                                                                                                                                   Page:       1
                                                        Case: 16-14361               Doc: 54          Filed: 10/30/18             Page: 1 of 7
                                                                                       FORM 1
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                    ASSET CASES
Case No:             16-14361                       SAH            Judge:        Sarah A. Hall                               Trustee Name:                      LYLE R. NELSON, TRUSTEE
Case Name:           LARRY J COFFMAN, SR.                                                                                    Date Filed (f) or Converted (c):   10/28/2016 (f)
                                                                                                                             341(a) Meeting Date:               12/06/2016
For Period Ending:   09/30/2018                                                                                              Claims Bar Date:                   05/04/2017


                                  1                                             2                            3                            4                          5                             6

                         Asset Description                                    Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                       Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                              Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                        Exemptions,                                                                              Assets
                                                                                                      and Other Costs)

  1. 916 Ne 49Th Street                                                             140,000.00                        0.00                                                       0.00                        FA
     Oklahoma City Ok 73105-0000 Oklahoma
  2. 810 Ne 50Th Street                                                             241,500.00                        0.00                                                       0.00                        FA
     Oklahoma City Ok 73105-6602 Oklahoma
  3. 805 Ne 42Nd Street                                                             334,000.00                        0.00                                                       0.00                        FA
     Oklahoma City Ok 73105-0000 Oklahoma
  4. Land Only - No Mailing Address Oklahoma                                         27,821.00                        0.00                                                       0.00                        FA
  5. 2009 Toyota Highlander Mileage: 171,000                                         12,900.00                        0.00                                                       0.00                        FA
  6. General Household Goods                                                          1,000.00                        0.00                                                       0.00                        FA
  7. General Electronics                                                                  750.00                      0.00                                                       0.00                        FA
  8. One Leroy Neiman Print - Received Through Debtor's                               1,200.00                        0.00                                                       0.00                        FA
     Brother's
  9. Golf Clubs - Old Adams Set                                                           300.00                      0.00                                                       0.00                        FA
 10. 12Ga Shotgun                                                                         250.00                      0.00                                                       0.00                        FA
 11. General Clothing                                                                     400.00                      0.00                                                       0.00                        FA
 12. 3 Malimute Mixes And 2 Dashshounds                                                     0.00                      0.00                                                       0.00                        FA
 13. Arvest Bank                                                                          709.17                      0.00                                                       0.00                        FA
 14. Arvest Bank                                                                           53.78                      0.00                                                       0.00                        FA
 15. Ameritrade                                                                           150.00                      0.00                                                       0.00                        FA
 16. CofmanCo, LLC                                                                  565,000.00                     100.00                                                27,500.00                           FA

     Trustee value amount estimated for purposes of form 1 only.
     Link funds $27,500.00 to asset 16 see Motion Doc 36 also
     settle all assets 16, 17, 18, 19.
 17. Centerpointe Resources, Inc.                                                    90,000.00                     100.00                                                        0.00                        FA

     Trustee value amount estimated for purposes of form 1 only.
     Link funds $27,500.00 to asset 16 see Motion Doc 36 also
     settle all assets 16, 17, 18, 19.
                                                                                                                                                                                                       Page:       2
                                                           Case: 16-14361                Doc: 54         Filed: 10/30/18              Page: 2 of 7
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
Case No:              16-14361                         SAH            Judge:        Sarah A. Hall                                Trustee Name:                      LYLE R. NELSON, TRUSTEE
Case Name:            LARRY J COFFMAN, SR.                                                                                       Date Filed (f) or Converted (c):   10/28/2016 (f)
                                                                                                                                 341(a) Meeting Date:               12/06/2016
For Period Ending:    09/30/2018                                                                                                 Claims Bar Date:                   05/04/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 18. Sheperd Manor, Inc.                                                                 1,590.00                      100.00                                                        0.00                        FA

     Trustee value amount estimated for purposes of form 1 only.
     Link funds $27,500.00 to asset 16 see Motion Doc 36 also
     settle all assets 16, 17, 18, 19.
 19. Express Therapy Services, Inc.                                                      4,000.00                      100.00                                                        0.00                        FA

     Trustee value amount estimated for purposes of form 1 only.
     Link funds $27,500.00 to asset 16 see Motion Doc 36 also
     settle all assets 16, 17, 18, 19.
 20. Registered Nurse, Oklahoma                                                                0.00                       0.00                                                       0.00                        FA
 21. 2014 tax returns unfiled to date                                                    Unknown                          0.00                                                       0.00                        FA

     (scheduled unknown value)
 22. 2015 tax returns unfiled to date                                                    Unknown                          0.00                                                       0.00                        FA

     (scheduled unknown value)
 23. 2010 Toyota Corolla (u)                                                                 900.00                    900.00                                                     900.00                         FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $1,422,523.95                   $1,300.00                                                $28,400.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                                                       Page:   3
                                                           Case: 16-14361             Doc: 54          Filed: 10/30/18            Page: 3 of 7
11/10 relief motion filed 810 NE50th; not homestead, BOK, judgment already entered state court 2/9/2016, house half non=filing spouse, but judgment liens by OTC and IRS add
$175k of debt, plus BOK, no equity it appears; see trustee notes for additional information
12/6 first meeting; many issues
12/7/16-a e-file Application to employ EBBN. docket 14 days for Order. email to UST.
12/30/16-a Order to employ EBBBN.
2/3/17-a e-file Notice to file claims. docket 90 days for claims.
Claims bar date May 4, 2017
2/7/17 dr atty sends 2014 and 2015 tax returns; 2014, owed over $35k federal and state 2015 owes over $92k fed and state; actual returns not provided, just the summary
page and coupon to pay. Looks like the possible assets I reviewed will not be worth pursueing for this kind of debt, depending on claims actually filed;
-a 2/7/17 r talked through the case. wait and see how claims come out then decide.
5/10/17-a import claims. print claims register. take to Rob for review.
 5/12-review with counsel the hundreds of pages of documents sent by atty in litigation; exchange emails, receive offer. $5k offer will cover fees for investigating litigation, but
that is about all. claims over $400k, mostly tax debt. advise will ndr case and close if not increased
5/15 offer to $27,500.00; agree subject to court approval to accept that in return for dismissals and waiver of claim on their end r
6/14/17-a email Mark Mcphail re case.
6/15/17 email draft Motion to settle to Jennifer Christian.
6/28/17-a debtor email re 2010 Toyota Corolla. offer pending $900.
6/30/17-a review assets. e-file Form 1.
7/13/17-a e-file Motion to Compromise set for hearing August 8, 2017 9:30am. docket 21 days for Order.
7/14/17-a receive check $900 for 2010 Toyota Corolla (unscheduled vehicle).
apply online for tax id number. approved. enter. open bank account. print w-9 sign and email to bank.
-a prepare Motion to Sell. request hearing date.
7/17/17-a e-file Motion to sell toyota Corolla. set for hearing August 16, 2017 at 9:30am. docket 21 days for Order.
8/14/17-a upload Agreed Order on Motion to Compromise.
-a Agreed Order entered.
8/15/17-a e-file Report of sale Toyota.
9/11/17-a receive settlement check from Hometown Home Health Inc $27,500.00.
11/28/17 review case with la; case appears ready to move to close. Pull counsel invoices for comp request
1/5/18 case review for comp
1/24/2018 claims reviewed; ready for closing. After admin, all funds pro rata to priority tax claims
2/12/18-a email new accountant for estate current Form 1 and 2 for review if tax return is required.
2/20/18 estate accountant follow up; rough draft employment documents for accountant, revise
3/8/18-a e-file Accountant employment application. email Order to UST. docket 14 days.
3/28/18 more conf with accountant; more info provided, more issues
3/28/18-a Order Employ Accountant David Brady.
4/9/18-a e-file Application for acct comp. email order to ust.
4/17/18-a receive OTC acceptance letter.
4/23/18-a Order allowing accountant comp.
5/11/18-a IRS acceptance letter.
6/29/18-a case review ready for both comp request.
8/31/18-a draft attorney compensation request.
10/26/18-a attorney exhibit review pending.




Initial Projected Date of Final Report (TFR): 12/06/2018            Current Projected Date of Final Report (TFR): 12/31/2018

Trustee Signature:       /s/ LYLE R. NELSON, TRUSTEE             Date: 10/30/2018
                         LYLE R. NELSON, TRUSTEE
                         211 N. Robinson, Ste. 1300
                         Oklahoma City, OK 73102
                         (405) 232-3722
                         lyle@lylenelsonlaw.com
                                                            Page:   4
Case: 16-14361   Doc: 54   Filed: 10/30/18   Page: 4 of 7
                                                                                                                                                                                                 Page:           1
                                                         Case: 16-14361            Doc: 54             Filed: 10/30/18          Page: 5 of 7
                                                                                        FORM 2
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 16-14361                                                                                           Trustee Name: LYLE R. NELSON, TRUSTEE
      Case Name: LARRY J COFFMAN, SR.                                                                                    Bank Name: First National Bank - Vinita
                                                                                                                Account Number/CD#: XXXXXX4872
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX5216                                                                             Blanket Bond (per case limit): $8,354,000.00
For Period Ending: 09/30/2018                                                                           Separate Bond (if applicable):


       1                2                            3                                             4                                                     5                    6                     7

Transaction Date    Check or              Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                             ($)
   07/14/17            23       A. Bryan Coffman                          purchase 2010 Toyota Corolla                          1229-000                     $900.00                                    $900.00
                                                                          vehicle
                                                                          check 2200
   09/11/17            16       Homehealth Home Health Inc                settlement check                                      1129-000                $27,500.00                                 $28,400.00
                                                                          check 004073
   10/06/17                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $18.82          $28,381.18
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   11/07/17                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $30.13          $28,351.05
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   12/07/17                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $29.13          $28,321.92
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   01/08/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $30.07          $28,291.85
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   02/07/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $30.04          $28,261.81
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   03/07/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $27.11          $28,234.70
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   04/06/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $29.98          $28,204.72
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   05/03/18           10001     Luton & Co, PLLC                          Accountant Compensation                               3410-000                                          $521.25          $27,683.47
                                PO Box 13120                              Order Allowing April 23, 2018
                                Oklahoma City, OK 73113
   05/07/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $28.98          $27,654.49
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   06/07/18                     First National Bank - Vinita              Bank Service Fee under 11                             2600-000                                           $29.49          $27,625.00
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   06/08/18           10002     International Sureties, LTD               Bond #016018042 Term 6/1/18                           2300-000                                           $12.68          $27,612.32
                                701 Poydras St.                           to 6/1/19
                                New Orleans, LA 70139

                                                                                 Page Subtotals:                                                        $28,400.00                $787.68
                                                                                                                                                                                                Page:           2
                                                         Case: 16-14361           Doc: 54              Filed: 10/30/18          Page: 6 of 7
                                                                                        FORM 2
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 16-14361                                                                                            Trustee Name: LYLE R. NELSON, TRUSTEE
      Case Name: LARRY J COFFMAN, SR.                                                                                     Bank Name: First National Bank - Vinita
                                                                                                                 Account Number/CD#: XXXXXX4872
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX5216                                                                             Blanket Bond (per case limit): $8,354,000.00
For Period Ending: 09/30/2018                                                                           Separate Bond (if applicable):


       1                2                            3                                             4                                                     5                   6                     7

Transaction Date    Check or              Paid To / Received From                     Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
   07/09/18                     First National Bank - Vinita              Bank Service Fee under 11                              2600-000                                         $28.38          $27,583.94
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   08/07/18                     First National Bank - Vinita              Bank Service Fee under 11                              2600-000                                         $29.29          $27,554.65
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   09/10/18                     First National Bank - Vinita              Bank Service Fee under 11                              2600-000                                         $29.26          $27,525.39
                                                                          U.S.C. 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)


                                                                                                           COLUMN TOTALS                                $28,400.00               $874.61
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                     $28,400.00               $874.61
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                          $28,400.00               $874.61




                                                                                 Page Subtotals:                                                              $0.00               $86.93
                                                                                                                                                                           Page:     3
                                              Case: 16-14361                   Doc: 54      Filed: 10/30/18      Page: 7 of 7



                                                                                                    TOTAL OF ALL ACCOUNTS
                                                                                                                                                       NET             ACCOUNT
                                                                                                                    NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                                  XXXXXX4872 - Checking                                                  $28,400.00                $874.61             $27,525.39
                                                                                                                         $28,400.00                $874.61             $27,525.39

                                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                           transfers)            to debtors)
                                                  Total Allocation Receipts:                            $0.00
                                                  Total Net Deposits:                               $28,400.00
                                                  Total Gross Receipts:                             $28,400.00



Trustee Signature:   /s/ LYLE R. NELSON, TRUSTEE       Date: 10/30/2018

                     LYLE R. NELSON, TRUSTEE
                     211 N. Robinson, Ste. 1300
                     Oklahoma City, OK 73102
                     (405) 232-3722
                     lyle@lylenelsonlaw.com




                                                                          Page Subtotals:                                                 $0.00                $0.00
